REASONS FOR ALLOWANCE
Claims 1-14 and 16-20.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A flexible touch screen panel comprising: a flexible substrate including a plurality of trenches and two protrusions; first electrodes and second electrodes disposed in the plurality of trenches in the flexible substrate; an insulating film covering the first electrodes and the second electrodes; a contact hole in the insulating film to expose at least one of the first electrodes; and a bridge disposed on the insulating film, the bridge electrically connecting two of the first electrodes to each other through the contact hole, wherein an upper surface of the bridge includes a plurality of depressions, wherein two depressions of the plurality of depressions in the upper surface of the bridge overlap with the two protrusions of the flexible substrate, respectively, wherein an upper surface of each of the two protrusions is lower than upper surfaces of the first electrodes and the second electrodes, wherein an embedded thickness amount of each of the first electrodes and the second electrodes into the plurality of trenches is a part of a total thickness of each of the first electrodes and the second electrodes, and wherein the two protrusions of the flexible substrate each have a reverse-tapered shape “ cannot be found alone or in combination within the cited prior art. 
Regarding claim 14, the recitation of “A method of manufacturing a flexible touch screen panel, the method comprising: applying a sacrificial layer on a rigid substrate; applying a flexible substrate on the sacrificial layer; patterning the flexible substrate with a half-tone mask to form a plurality of trenches in the flexible substrate, wherein the plurality of trenches each have a depth of a first thickness; applying a first metallic material on the flexible substrate; patterning the first metallic material to form a first electrode and a second electrode in the plurality of trenches; applying an insulating film on an entire surface of the flexible substrate to cover the first electrode and the second electrode; BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/BFF/smtApplication No.: 16/218,033Docket No.: 6665-0112PUS1 Reply to Office Action of September 30, 2020Page 5 of 11 forming a contact hole in the insulating film exposing a part of the first electrode; applying a patterning the second metallic material to form a bridge connected to the first electrode; and removing the sacrificial layer to separate the flexible substrate from the rigid substrate, wherein the applying and patterning the second metallic material to form the bridge includes forming two depressions in an upper surface of the bridge, and wherein the plurality of trenches are recessed downward from a surface of the flexible substrate by the first thickness, and in forming the first electrode and the second electrode, a part of a thickness of the flexible substrate is removed, and the plurality of trenches are formed to have a second thickness that is smaller than the first thickness “ cannot be found alone or in combination within the cited prior art. 
Regarding claim 20, the recitation of “A flexible touch screen panel comprising: a flexible substrate including a plurality of trenches disposed in a surface of the flexible substrate; first electrodes and second electrodes disposed in the plurality of trenches in the flexible substrate; an insulating film covering the first electrodes and the second electrodes; a bridge disposed over a portion of one of the second electrodes on the insulating film; two protrusions protruding from the flexible substrate, the two protrusions being disposed on opposite sides of one of the second electrodes; two protrusions protruding from the bridge in a direction toward the two protrusions protruding from the flexible substrate; two depressions in an upper surface of the bridge depressed toward and overlap with the two protrusions protruding from the flexible substrate, wherein an upper surface of each of the two protrusions is lower than upper surfaces of the first electrodes and the second electrodes, wherein an embedded thickness amount of each of the first electrodes and the second electrodes into the plurality of trenches is a part of a total thickness of each of the first electrodes and the second electrodes, and wherein the two protrusions of the flexible substrate each have a reverse-tapered shape “ cannot be found alone or in combination within the cited prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621